
	

113 S1053 IS: Hospice Evaluation and Legitimate Payment Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1053
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Wyden (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  strengthen and protect Medicare hospice programs.
	
	
		1.Short titleThis Act may be cited as the
			 Hospice Evaluation and Legitimate
			 Payment Act of 2013.
		2.Ensuring timely
			 access to hospice care
			(a)In
			 generalSection 1814(a)(7)(D)(i) of the Social Security Act (42
			 U.S.C. 1395f(a)(7)(D)(i)) is amended to read as follows:
				
					(i)a
				hospice physician, nurse practitioner, clinical nurse specialist, or physician
				assistant (as those terms are defined in section 1861(aa)(5)), or other health
				professional (as designated by the Secretary), has a face-to-face encounter
				with the individual to determine continued eligibility of the individual for
				hospice care prior to the first 60-day period and each subsequent
				recertification under subparagraph (A)(ii) (or, in the case where a hospice
				program newly admits an individual who would be entering their first 60-day
				period or a subsequent hospice benefit period or where exceptional
				circumstances, as defined by the Secretary, may prevent a face-to-face
				encounter prior to the beginning of the hospice benefit period, not later than
				7 calendar days after the individual’s election under section 1812(d)(1) with
				respect to the hospice program) and attests that such visit took place (in
				accordance with procedures established by the Secretary);
				and
					. 
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on January
			 1, 2014, and applies to hospice care furnished on or after such date.
			3.Restoring and
			 protecting the Medicare hospice benefit
			(a)In
			 generalSection 1814(i) of the Social Security Act (42 U.S.C.
			 1395f(i)) is amended—
				(1)in paragraph
			 (6)—
					(A)in subparagraph
			 (D)—
						(i)in
			 clause (i)—
							(I)in the first
			 sentence, by striking not earlier than October 1, 2013, the Secretary
			 shall, by regulation, and inserting subject to clause (iii), not
			 earlier than the later of 2 years after the demonstration program under
			 subparagraph (F) is completed or October 1, 2017, the Secretary shall, by
			 regulation, preceded by a notice of the proposed regulation in the Federal
			 Register and a period for public comment in accordance with section
			 1871(b)(1),; and
							(II)in the second
			 sentence, by inserting  and shall take into account the results of the
			 evaluation conducted under subparagraph (F)(ii) before the period;
			 and
							(ii)by
			 adding at the end the following new clause:
							
								(iii)The Secretary shall implement the
				revisions in payment pursuant to clause (i) unless the Secretary determines
				that the demonstration program under subparagraph (F) demonstrated that such
				revisions would adversely affect access to quality hospice care by
				beneficiaries under this title.
								;
				and
						(B)by adding at the
			 end the following new subparagraph:
						
							(F)Hospice payment reform demonstration
				program
								(i)Establishment of demonstration
				program
									(I)In generalBefore
				implementing any revisions to the methodology for determining the payment rates
				for routine home care and other services included in hospice care under
				subparagraph (D), the Secretary shall establish a Medicare Hospice Payment
				Reform demonstration program (in this subparagraph referred to as the
				demonstration program) to test such proposed revisions.
									(II)DurationThe
				demonstration program shall be conducted for a 2-year period beginning on or
				after October 1, 2013.
									(III)ScopeAny certified
				hospice program may apply to participate in the demonstration program and the
				Secretary shall select not more than 15 such hospice programs to participate in
				the demonstration program.
									(IV)Representative
				participationHospice programs selected under subclause (III) to
				participate in the demonstration program shall include a representative
				cross-section of hospice programs throughout the United States, including
				programs located in urban and rural areas.
									(ii)Evaluation and report
									(I)EvaluationThe Secretary
				shall conduct an evaluation of the demonstration program. Such evaluation shall
				include an analysis of whether the use of the revised payment methodology under
				the demonstration program has improved the quality of patient care and access
				to hospice care for beneficiaries under this title and the impact of such
				payment revisions on hospice care providers, including the impact, if any, on
				the ability of hospice programs to furnish quality care to beneficiaries under
				this title.
									(II)ReportNot later than 2
				years after the completion of the demonstration program, the Secretary shall
				submit to Congress a report containing the results of the evaluation conducted
				under subclause (I), together with recommendations for such legislation and
				administrative action as the Secretary determines appropriate.
									(iii)Budget neutralityWith respect to the 2-year period of the
				demonstration program, the Secretary shall ensure that revisions in payment
				implemented as part of the demonstration program shall result in the same
				estimated amount of aggregate payments under this title for hospice care for
				the programs participating in the demonstration as would have been made if the
				hospice programs had not participated in the demonstration
				program.
								.
					4.Hospice survey
			 requirementSection
			 1861(dd)(4) of the Social Security Act (42 U.S.C. 1395x(dd)(4)) is amended by
			 adding at the end the following new subparagraph:
			
				(C)Any entity that is certified as a hospice
				program shall be subject to a standard survey by an appropriate State or local
				survey agency, or an approved accreditation agency, as determined by the
				Secretary, not less frequently than once every 36 months beginning 6 months
				after the date of the enactment of this
				subparagraph.
				.
		
